NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CHERYL SAUNDERS and DAVID         )
SAUNDERS, her husband,            )
                                  )
          Appellants,             )
                                  )
v.                                )                Case No. 2D17-706
                                  )
RAFAEL CHRISTOPHER HACISKI, M.D., )
                                  )
          Appellee.               )
                                  )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Collier
County; Sherra Winesett, Senior Judge.

Harvey J. Sepler, Hollywood, for
Appellants.

Ilisa W. Hoffman of Hoffman Fabano, P.A.,
Coral Gables; and Mark Hicks and Dinah
Stein of Hicks, Porter, Ebenfeld & Stein,
P.A., Miami, for Appellee.


PER CURIAM.


              Affirmed.



NORTHCUTT, KELLY, and MORRIS, JJ., Concur.